The appellee has filed no brief, and we accept the statement of the case as made by appellant. Rule 40 (142 S.W. xiv) for Courts of Civil Appeals.
It appears that appellant's attorney failed to be present at the trial of the case, because of the fact that he was informed by the clerk of the court in which the case was pending that during the attorney's absence the cause had been continued and the jury discharged for the term. The attorney was warranted in relying on information received from this source, and it justified his *Page 270 
failure to be present when the case was called for trial on the next morning. Fitzgerald v. Wygal, 24 Tex. Civ. App. 372, 59 S.W. 621. Under the circumstances we are of the opinion that the motion for new trial should have been granted.
Reversed and remanded.